Dissenting Opinion by
Me. Justice Musmanno:
I join in the able, in fact, magnificent, Dissenting Opinion written by my brother Benjamin R. Jones in this case. The purpose of this separate dissent is merely to say that while Justice Jones disagrees with the Watson case,* “reluctantly,” I oppose it whole-heartedly. I would overrule it instanter. When it was promulgated, I filed a Dissenting Opinion against it to *559.the extent of twelve closely printed pages. By reference, I repeat and emphasize everything I said in that Dissent.

 386 Pa. 117.